McMURRAY, Senior Appellate Judge.
In Singleton v. State,1 we affirmed Rickey Singleton’s conviction. The Supreme Court of Georgia thereafter granted certiorari, vacated our judgment, and remanded for reconsideration of our holding in Division 1 in light of Parks v. McClung,2 Sloan v. Sanders,3 Wharton v. Anderson,4 Larry v. Hicks,5 and Jones v. Wharton,6 in which the Supreme Court held that waiver of a constitutional right will not be inferred from a silent record. Held:
Upon reconsideration of Division 1 of our prior decisión7 in light of the above-referenced authorities, we vacate our judgment therein and find that the trial court erred in failing to obtain a knowing and voluntary waiver of appointed counsel from Singleton on the record, effectively denying Singleton his right to trial counsel. Accordingly, we reverse and remand for a new trial, adhering to our holdings in Divisions 2 through 12 of our prior opinion,8 as we were not directed to reconsider these and the issues there decided may recur upon any retrial of this case.

Judgment reversed.


Johnson, C. J, and Phipps, J., concur.


 240 Ga. App. 240 (522 SE2d 734).


 271 Ga. 795, 798 (507 SE2d 799).


 271 Ga. 299, 300 (519 SE2d 219).


 270 Ga. 22, 23 (1) (504 SE2d 670).


 268 Ga. 487, 488 (491 SE2d 373).


 253 Ga. 82, 83 (316 SE2d 749).


 Singleton v. State, 240 Ga. App. at 240 (1), supra.


 Id. at 240-242 (2)-(12).